HENRIOD, Justice.
Appeal from a summary judgment on an unpaid note. Affirmed with costs to plaintiff.
Defendant was an insurance agent for plaintiff, and gave the latter a personal note, the subject of this action. Defendant filed a motion for more definite statement to which plaintiff responded; for a list of interrogatories, to which plaintiff responded; an answer claiming payment by virtue of premium credits, to which plaintiff responded by affidavit itemizing the account, showing but a small amount so paid, which plaintiff credited to defendant ; and a “controverting affidavit” which defendant proffered at the trial on motion for summary judgment, which affidavit was but a general denial, and which, time-wise, was filed in violation of Rule 56(c), Utah Rules of Civil Procedure.
The record reflects a number of dilatory measures, an unexplained departure from the rules, and no real issue of fact further to be litigated, that not only justified the trial court’s judgment, but demonstrated that defendant’s defensive gestures were without merit.
CROCKETT, C. J., and CALLISTER, TUCKETT, and ELLETT, JJ., concur.